Citation Nr: 1001231	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection irritable bowel 
syndrome.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

3.  Entitlement to an initial compensable disability rating 
for hemorrhoids.

4.  Entitlement to an initial compensable disability rating 
for residuals, status post cholecystectomy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1984 to May 
1988 and from November 1990 to October 2005, as well as other 
reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The June 2006 rating decision also included grants of service 
connection for tinnitus; vertigo; residuals of Barrett's 
disease, hiatal hernia, and gastroesophageal reflux disease; 
mild degenerative disc disease of the cervical spine; and 
lumbar spondylosis with degenerative changes, as well as a 
denial of service connection for a right shoulder disorder.  
The September 2006 Notice of Disagreement included 
disagreements with the right shoulder, epigastric, and 
vertigo disorders.  The right shoulder disorder was 
subsequently granted service connection by a July 2007 rating 
decision and a July 2007 Statement of the Case addressed the 
issues of the epigastric and vertigo disorders.  However, no 
Substantive Appeal was filed in regards to the epigastric and 
vertigo disorders.  As such, they are not currently before 
the Board.  Additionally, although the Veteran filed a Notice 
of Disagreement in regards to the right shoulder claim in 
October 2007, no Substantive Appeal was filed in regards to 
that claim following the issuance of a March 2008 Statement 
of the Case.  As such, that claim is also not currently 
before the Board.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's irritable 
bowel syndrome is related to his period of active service.

2.  The Veteran's bilateral hearing loss is manifested by 
Level I hearing acuity in each ear.

3.  The Veteran refused a rectal examination in June 2006 and 
failed to report for his scheduled VA rectum examinations, in 
June 2009 and August 2009, in regards to his hemorrhoids 
claim, without good cause.  

4.  The VA rectum examinations were necessary in this case to 
ascertain the severity of the Veteran's current hemorrhoids 
disability.  

5.  The Veteran failed to report for his scheduled VA 
digestive conditions examinations, in June 2009 and August 
2009, in regards to his residuals, status post 
cholecystectomy, claim, without good cause.  

6.  The VA digestive conditions examinations were necessary 
in this case to ascertain the severity of the symptoms of the 
Veteran's current residuals, status post cholecystectomy.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

2.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

3.  The criteria for an initial compensable disability rating 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2009).

4.  The criteria for an initial compensable disability rating 
for residuals, status post 
cholecystectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7318 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, the Board is granting in full the benefit of 
service connection for irritable bowel syndrome sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  
 
Additionally, the appeals for increased ratings for bilateral 
hearing loss, hemorrhoids, and residuals, status post 
cholecystectomy arise from disagreement with the initial 
disability ratings following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service medical records and reports of his post-service 
treatment.  He was also afforded formal VA examinations in 
June 2006.  Additional examinations were scheduled for the 
Veteran in June 2009 and August 2009 in regards to his claims 
for increased ratings, but the Veteran failed to report for 
those examinations and has not shown good cause as to why he 
failed to report for his examinations.  

Service Connection Claim

The Veteran contends that he developed irritable bowel 
syndrome in service and has continued to have irritable bowel 
syndrome since that time.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  That an injury or event occurred 
in service alone is not enough.  There must be chronic 
disability resulting from that injury or event.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

An August 2004 private medical record, from Dr. H.S.O., 
diagnosed the Veteran with irritable bowel syndrome and 
reflux.  The Veteran was thus diagnosed with irritable bowel 
syndrome during a period of active service, prior to his 
October 2005 discharge.

Within a year of his discharge from service, the June 2006 
general VA examination also diagnosed the Veteran with 
irritable bowel syndrome.  At that time, the examiner noted 
that the Veteran did not have any symptoms of irritable bowel 
syndrome.

The record thus indicates that the Veteran had irritable 
bowel syndrome both in service and following service.  
Although the Veteran did not have symptoms of irritable bowel 
syndrome at the time of his June 2006 VA examination, the 
examiner still diagnosed him with that disorder.  Indeed, the 
Board notes that there is no known cure for irritable bowel 
syndrome, though treatment of symptoms is available.  (See 
http://digestive.niddk.nih.gov/ddiseases/pubs/ibs/).  

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the Veteran shall prevail or have 
the benefit of the doubt on that issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  As the evidence of record is at least at equipoise, 
the benefit of the doubt rule applies.  Gilbert v. Derwinski, 
1 Vet.App. 49, 58 (1991).  The Veteran's claim for service 
connection for irritable bowel syndrome is granted.

Increased Rating Claims Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The determination of whether a Veteran has a ratable hearing 
loss "disability" is governed by mechanical application of 
the criteria contained in 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability (for 
VA purposes) when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  

Bilateral Hearing Loss 
 
The Veteran asserts that his bilateral hearing loss is more 
severe than indicated by the noncompensable rating previously 
granted him.  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Disability ratings of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 

The Veteran's service treatment records generally indicate 
bilateral hearing loss, as indicated on his May 2005 
retirement examination.  

The Veteran underwent a VA audiological examination in June 
2006.  The examiner reported that the Veteran complained of 
having some trouble with understanding speech, especially in 
noise.  The audiological evaluation found pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
5
5
50
17.5
LEFT
5
15
55
60
33.75

The Veteran's CNC speech recognition scores were 92 percent 
bilaterally.  The right ear had an average decibel loss of 
17.5 and the left ear had an average of 33.75.  Under 
38 C.F.R. § 4.85, using Table VI, these findings correspond 
to Level I hearing for each ear.  After plotting the hearing 
loss findings on Table VII, the Veteran is found to warrant a 
noncompensable disability rating.

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are inapplicable 
in this case because the VA examination did not demonstrate 
puretone thresholds at each of the four specified frequencies 
of 55 decibels or more or that the puretone threshold at 
1,000 Hertz was 30 decibels or less and that the threshold at 
2,000 Hertz was 70 decibels or more. 

The Board notes that the Veteran was also scheduled for VA 
audio examinations in June 2009 and August of 2009.  The 
Veteran has not provided good cause as to why he was unable 
to report for his VA examinations and was not afforded 
another opportunity to be examined to determine the nature of 
his bilateral hearing loss.  38 C.F.R. § 3.655.

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1). There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate. Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating. Id. 

In this regard, there is no evidence of marked interference 
with employment, frequent periods of hospitalization, or any 
other factor that would render inappropriate the application 
of regular rating standards with regard to the Veteran's 
hearing loss.  Treatment has been very limited; the Veteran 
is not shown to have been hospitalized due to his hearing 
loss.  Accordingly, the claim will not be referred for 
extraschedular consideration. 

The Board notes that the Veteran has argued that he should 
receive compensation based on the fact that he meets the 
requirements for a hearing loss "disability" under 
38 C.F.R. § 3.385.  The Board does not dispute that the 
Veteran meets the requirements for a hearing loss disability.  
Indeed VA has already granted service connection for 
bilateral hearing loss based on that finding.  However, when 
applying the mechanical calculations to determine the rating 
for his service-connected bilateral hearing loss, the 
computation yields a noncompensable rating.  Based on the 
evidence and the application of the rating criteria, the 
Board finds that the preponderance of the evidence is against 
the assignment of a compensable evaluation for the Veteran's 
service-connected hearing loss, and the appeal must be 
denied. 

Hemorrhoids and Residuals, Status Post Cholecystectomy

The Veteran has also contended that his hemorrhoids and 
residuals, status post cholecystectomy warrant compensable 
disability ratings.

When medical evidence is inadequate or a medical opinion is 
necessary to make a decision on a claim, VA authorizes an 
examination.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c) (4).  Also, when medical evidence is not adequate 
for rating purposes, VA may authorize an examination.  See 38 
C.F.R. § 3.326(a).  Individuals for whom an examination has 
been scheduled are required to report for the examination.  
Id.  When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current 
examination and a claimant, without good cause, fails to 
report for such examination in connection with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  When the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

In this case, the Veteran received a general VA examination 
in June 2006.  At that time, he refused both the rectal and 
genitourinary aspects of the examination.  The Veteran thus 
effectively failed to report for the examination regarding 
his hemorrhoids.  No medical findings are of record regarding 
the characterization of his hemorrhoids, including whether 
they are large or thrombotic and irreducible, with excessive 
redundant tissue evidencing frequent recurrences, such that a 
10 percent rating could be granted under Diagnostic Code 
7336.  Additionally, no findings were provided as to the 
Veteran's symptoms for the removal of his gall bladder, such 
that a disability rating under Diagnostic Code 7318 could be 
provided.  

Although the Veteran was granted service connection for both 
hemorrhoids and residuals, status post cholecystectomy are of 
record, no medical findings for rating purposes for either 
disability were provided by the June 2006 VA examination.

Furthermore, the Veteran also failed to report for his 
scheduled rectum examinations in June 2009 and August of 
2009, which were scheduled to asses the severity of his 
hemorrhoids.  The Veteran similarly failed to report for his 
scheduled digestive conditions examinations in June 2009 and 
August of 2009, which were scheduled to asses the symptoms of 
his residuals, status post cholecystectomy.  

As the RO made clear in an August 2009 letter, the claim will 
be processed based on the evidence of record if the Veteran 
fails to report for his examinations without good cause.

The VA examinations were necessary to decide the claims for 
increased ratings for hemorrhoids and residuals, status post 
cholecystectomy.  Specifically, the examinations would have 
resolved for the record the current symptomatology of the 
Veteran's hemorrhoids and the removal of his gall bladder.  
Since the appellant failed to report for the scheduled VA 
rectum and digestive conditions examinations and refused a 
rectal examination during his June 2006 general VA 
examination, there are no findings with which to apply the 
rating criteria, therefore, the claims must be denied.

In such circumstances, a showing of good cause for the 
failure to report for the examination would allow the 
appellant to side-step a denial of this claim.  38 C.F.R. § 
3.655(a).  However, no such showing of good cause has been 
made.  Hence, the Board finds that good cause is not shown.  
VA's duty to assist is not a "one-way street" and the Veteran 
has failed to support his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

The appellant failed to report for his scheduled VA 
examinations in conjunction with his increased rating claims 
and good cause for these failures to report have not been 
shown.  The Board finds that no additional development is 
warranted since the appellant has demonstrated his 
unwillingness to provide medical evidence with which VA could 
properly consider his claims and, therefore, VA's duty to 
assist has been fully accomplished.   The claims for 
compensable rating evaluations for hemorrhoids and residuals, 
status post cholecystectomy are denied


ORDER

Service connection for irritable bowel syndrome is granted.

An initial compensable disability rating for bilateral 
hearing loss is denied.  

An initial compensable disability rating for hemorrhoids is 
denied.  

An initial compensable disability rating for residuals, 
status post cholecystectomy, is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


